UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 12, 2016 Honeysuckle Research Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other Jurisdiction of Incorporation or organization) 333-189762 (Commission File Number) 92-2015642 (IRS Employer I.D. No.) 9 Lake Ave Piedmont, California94611 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Weed Growth Fund, Inc. 5635 N. Scottsdale Road, Suite 130 Scottsdale, Arizona 85250 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule l 4a- l 2 under the Exchange Act ( 17 CFR 240. l 4a- l 2) ☐Pre-commencement communications pursuant to Rule l 4d-2(b) under the Exchange Act (17 CFR 240. l 4d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. l 3e-4(c)) ITEM 5.03 Amendment to Articles of Incorporation On April 12, 2016, the Registrant amended its Articles of Incorporation for purposes of changing its name from Weed Growth Fund, Inc. to Honeysuckle Research Inc. SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Honeysuckle Research Inc. Dated: April 27, 2016 By: /s/ Edward A. Rosenthal Edward A. Rosenthal Chief Executive Officer
